Citation Nr: 0841579	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-21 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left middle finger with degenerative 
arthritis, currently evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to June 
1959.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) from a November 2004 rating decision 
by the New Orleans, Louisiana Regional Office (RO) of the 
United States Department of Veterans Affairs (VA) that denied 
the benefit sought on appeal.  This matter was returned for 
additional development in January 2008 and the case was 
subsequently returned to the Board for further appellate 
review.  

The November 2004 rating decision also denied service 
connection for degenerative arthritis as secondary to the 
service-connected disability of fracture of left middle 
finger, but this benefit was subsequently granted by the 
Board in January 2008.  Consequently, the issue of service 
connection for degenerative arthritis as secondary to the 
service-connected disability of fracture of left middle 
finger is therefore no longer in appellate status.  The Board 
does observe, however, that a rating decision dated in March 
2008 effectuated the Board's January 2008 decision and 
granted service connection for degenerative arthritis of the 
left middle finger, assigned a 10 percent evaluation for the 
veteran's left middle finger disability and recharacterized 
the service connected disability as residuals of a left 
middle finger fracture with degenerative arthritis.  That 
issue remains on appeal.


FINDING OF FACT

The residuals of a fracture of the left middle finger with 
degenerative arthritis is manifested by painful motion, but 
is not productive of ankylosis or symptomatology equivalent 
to an amputation of the finger by a metacarpal resection of 
the finger (more than one-half the bone lost).



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left middle finger with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.20, 4.59, 4.71a, Diagnostic Code 5229 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2004.  In April 2008, the veteran was also 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of residuals of a fracture of the 
left middle finger and the effect of that worsening on 
employment and daily life.  The Board believes it significant 
that the veteran has been represented in the claims process 
by The American Legion, an organization that represents 
numerous veterans and the Board presumes that the veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  
Moreover, specific schedular criteria were provided to him in 
the April 2005 statement of the case.  The Board finds that 
the veteran has had actual knowledge of the elements outlined 
in Vazquez and that no useful purpose would be served by 
remanding to the RO to furnish notice as to elements of his 
claim which the veteran has already effectively been made 
aware of.  Such action would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the veteran's post-service VA treatment records 
and private medical records are on file.  The evidence of 
record also contains several reports of VA examinations.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal. 

Criteria & Analysis

The veteran has claimed entitlement to an increased rating 
for residuals of a fracture of the left middle finger.  The 
Board notes that the RO granted service connection in 
November 1999 for fracture, left middle finger, with a 
noncompensable rating effective March 8, 1999 under 
Diagnostic Code 5299-5226.  The Board notes that the RO also 
assigned a 10 percent disability rating for degenerative 
arthritis of the left middle finger effective August 3, 2004 
after the Board granted service connection for that 
disability as secondary to the service connected fracture.  
The RO also recharacterized the service connected disability 
as residuals of a left middle finger fracture with 
degenerative arthritis.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran's finger disability has been evaluated under 
Diagnostic Code 5299-5226.  A designation of Diagnostic Code 
5299 reflects that the disability is a condition not 
specifically listed in the Rating Schedule, and hyphenation 
with 5226 indicates that the disability has been rated as 
analogous to ankylosis of the middle finger.  See 38 C.F.R. 
§§ 4.20, 4.27.

Under Diagnostic Code 5226, a 10 percent disability 
evaluation is assigned for unfavorable or favorable ankylosis 
of the long finger of the major or minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.

In addition, under Diagnostic Code 5229, a non compensable 
evaluation is for assignment with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  A 10 percent evaluation is warranted with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees

Lastly, a 20 percent evaluation could be assigned, by 
analogy, to an amputation of the long finger with evidence of 
symptomatology similar to that produced by a metacarpal 
resection of the finger (more than one-half the bone lost).  
38 C.F.R. § 4.71a, Diagnostic Code 5154.

The evidence for consideration includes private medical 
records from Dr. M.J. dated in August 2004 that reflect that 
there was swelling of the proximal interphalangeal (PIP) 
joint of the left middle finger.  The veteran could flex the 
finger at the PIP 90 degrees, and approximately 30 degrees at 
the distal interphalangeal (DIP).  He could flex the 
fingertip to within 1 centimeter of the distal palmar crease.  
Sensation to gross touch appeared normal, but the veteran 
stated that he had a tingling sensation in the finger.  Dr. 
M.J. assessed degenerative arthritis of the PIP and DIP joint 
with reactive bone and almost obliteration of the joint 
space.  

The veteran underwent a VA examination in October 2004.  Upon 
physical examination, there was some swelling of the PIP 
joint.  The veteran had normal sensation and circulation.  
Range of motion of the hand revealed normal flexion at the 
metacarpal phalangeal (MP) joint at 90 degrees with 15 
degrees of hyperextension.  There was PIP flexion of 90 
rather than 110 degrees and normal DIP flexion of 45 degrees.  
This motion was limited by pain.  Passively, the veteran had 
a normal range of motion with flexion of 110 degrees at the 
PIP joint and normal flexion of 45 degrees at the DIP joint.  
The range of motion was limited by pain, it was not limited 
by fatigue, weakness, or lack of endurance on repetition.  
The range of motion was active limited, but in a passive 
range it was full as described above and the repetitive range 
of motion was the same as the active.  The examiner diagnosed 
mild osteoarthritis of the proximal interphalangeal and 
distal interphalangeal joints.  

Private medical records from Dr. M.J. dated in October 2004 
reflect that there was decreased joint space throughout the 
interphalangeal joints of the fingers, including the middle 
finger.  No fracture or dislocation was identified.  No focal 
erosions were seen.  Dr. M.J. assessed degenerative changes 
involving the interphalangeal joints of the fingers.  

The veteran underwent another VA examination in May 2008.  He 
reported that his dominant hand was the right hand.  He 
stated that there was a history of an overall decrease in 
left hand strength and a history of a decrease in left hand 
dexterity.  He reported a history of flare-ups of the 
proximal interphalangeal joint on the left middle finger.  He 
stated that flare-ups were moderate, lasting hours, 
precipitated by cold weather and alleviated by hot weather.  

Upon physical examination, there was no amputation or 
ankylosis.  There was thickening of the PIP joint.  There was 
no gap between thumb pads and tips of fingers on attempted 
opposition of thumb to fingers.  There was no gap between 
finger and proximal transverse crease of hand on maximal 
flexion of finger.  There was no decreased strength for 
pushing, pulling and twisting and no decreased dexterity for 
twisting, probing, writing, touching and expression.  Flexion 
of the proximal interphalangeal joint was 0 to 100 degrees, 
both active and passive.  There was no pain on active or 
passive motion and no pain after repetitive use.  There was 
no additional loss of motion on repetitive use of the joint.  
The examiner assessed degenerative changes and diffuse 
demineralization.  

Based on this record the Board finds that the veteran is not 
entitled to an evaluation in excess of the currently assigned 
10 percent evaluation.  While the veteran's disability is 
productive of some painful motion of the finger, warranting a 
10 percent evaluation, 38 C.F.R. § 4.59, the evidence clearly 
shows that the veteran does not have the requisite limitation 
of motion or ankylosis to warrant a compensable evaluation 
under either Diagnostic Codes 5229 or 5226.  Also given the 
motion and function remaining in the left middle finger, the 
disability does not manifest symptomatology similar to that 
which would be produced by an amputation of the finger.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the veteran's symptoms are supported by 
pathology consistent with the assigned non-compensable 
rating, and no higher.  As there is no evidence of functional 
loss due to pain or functional loss due to weakness, 
fatigability, incoordination or pain on movement, an 
additional rating is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007)., the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests it prevented him from 
working.  The existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the left middle finger with degenerative 
arthritis is not warranted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


